

LUBY’S, INC.


INCENTIVE STOCK PLAN


RESTRICTED STOCK AWARD AGREEMENT


THIS RESTRICTED STOCK AWARD AGREEMENT, dated as of __________ (the “Award
Agreement”), is entered into by and between by LUBY’S, INC. (the "Company") and
___________ (the "Grantee"), upon the following terms and conditions:


1.           Grant.  Company hereby grants ________ shares of Restricted Stock
(the “Restricted Stock”) as of ___________ (the “Award Date”) subject to the
restrictions set forth in this Award Agreement and subject to all applicable
provisions of the Luby’s Incentive Stock Plan (The “Plan”), as it may be amended
from time to time, which provisions are incorporated by reference and made a
part hereof to the same extent as if set forth in their entirety herein, and to
such other terms necessary or appropriate to the grant hereof having been
made.  Each share of Restricted Stock corresponds to one (1) share of Common
Stock, par value $0.32 per share ("Common Stock"), of the Company.


2.           Restrictions on Transfer.  Except as otherwise provided herein,
Restricted Stock granted hereunder shall become unrestricted on the third
anniversary of the Award Date.  (“Lapse Date”).  None of the Restricted Stock
may be sold, transferred, pledged, hypothecated or otherwise encumbered or
disposed of until the restrictions have lapsed in accordance with this Award
Agreement.  Except as provided in Section 6, all Restricted Stock to which
restrictions have not yet lapsed shall be forfeited to the Company immediately
upon Termination of Grantee’s Employment.


3.           Rights as Stockholder. Grantee shall have no rights as a
stockholder with respect to any Restricted Stock until a stock certificate for
the shares is issued in Grantee’s name. Once any such stock certificate is
issued in Grantee’s name, Grantee shall be entitled to all rights associated
with ownership of the Restricted Stock, except that the Restricted Stock will
remain subject to the restrictions set forth herein and if any additional shares
of Common Stock become issuable on the basis of such Restricted Stock (e.g., a
stock dividend), any such additional shares shall be subject to the same
restrictions as the shares of Restricted Stock to which they relate.  Each stock
certificate evidencing any Restricted Stock shall contain such legends and stock
transfer instructions or limitations as may be determined or authorized by the
Committee which administers the Plan (the “Committee”) in its sole discretion;
and the Company may, in its sole discretion, retain custody of any such
certificate throughout the period during which any restrictions are in effect
and require, as a condition to issuing any such certificate, that the Grantee
tender to the Company a stock power duly executed in blank relating
thereto.  Any dividends payable on the Restricted Stock shall be paid in cash to
Grantee on the day on which the corresponding cash dividends are paid to
shareholders of record, or as soon as administratively practicable thereafter,
but in no event later than the fifteenth (15th) day of the third calendar month
following the day on which such cash dividends are paid to shareholders of
record.


4.           Adjustments.  In the event of any change in the outstanding Common
Stock by reason of a stock split, stock dividend, combination or
reclassification of shares, recapitalization, merger, or similar event, the
Committee may adjust proportionally the number of shares of Restricted
Stock.  In the event of any other change affecting the Common Stock or any
distribution (other than normal cash dividends) to holders of Common Stock, such
adjustments as may be deemed equitable by the Committee, including adjustments
to avoid fractional shares, may be made to give proper effect to such event.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Non-Assignability.  No benefit payable under, or interest in, this
Award Agreement or in the shares of Common Stock to be issued to Grantee
hereunder shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, or charge and any such attempted
action shall be void and no such benefit or interest shall be, in any manner,
liable for, or subject to, Grantee’s or Grantee’s beneficiary’s debts,
contracts, liabilities or torts; provided, however, nothing in this Section
shall prevent transfer (i) by will, (ii) by applicable laws of descent and
distribution or (iii) to an alternate payee to the extent that a Qualified
Domestic Relations Order so provides, as further described in the Plan.


6.           Continuous Employment.  If Grantee’s employment with the Company or
an Affiliate of the Company is terminated for any reason, except as provided
below, Grantee’s Restricted Stock shall automatically expire and terminate, and
shall be forfeited to the Company, on the date of Termination of Grantee’s
Employment.  Notwithstanding anything herein to the contrary, the Lapse Date of
the Restricted Stock may be accelerated (by notice in writing) by the Company in
its sole discretion at any time.  “Termination of Grantee’s Employment” shall
mean the last date that Grantee is either an employee of the Company or an
Affiliate or engaged as a consultant or director of the Company or an Affiliate.


(a)           Retirement.  If Grantee terminates Grantee’s employment with the
Company or an Affiliate of the Company by retirement on or after Grantee's 65th
birthday, then the Lapse Date of the Restricted Stock granted under this Award
Agreement shall be accelerated as of the day preceding Grantee’s retirement,
subject to Grantee’s execution of a general release and waiver in a form
provided by the Company.


(b)           Death.  If Grantee’s employment with the Company or an Affiliate
of the Company terminates due to Grantee’s death, then the Lapse Date of the
Restricted Stock granted under this Award Agreement will become unrestricted as
of the day preceding Grantee’s death.


(c)           Permanent and Total Disability.  If Grantee’s employment with the
Company or an Affiliate of the Company terminates due to Grantee’s Permanent and
Total Disability, and Grantee has been employed by Company for at least 3 years,
then the Lapse Date of the Restricted Stock granted under this Award Agreement
will be accelerated, as of the date preceding the termination of Grantee’s
employment, subject to execution by Grantee of a general release and waiver in a
form provided by the Company.


 “Permanent and Total Disability” shall have the meaning ascribed to such term
under Section 22(e)(3) of the Internal Revenue Code of 1986, as amended
(together with the regulations and other official guidance promulgated
thereunder, the “Code”), and with such permanent and total disability being
certified prior to termination of Grantee’s employment by (i) the Social
Security Administration, (ii) such other body having the relevant
decision-making power applicable to the Company (such as an insurance carrier),
or (iii) an independent medical advisor appointed by the Company in its sole
discretion, as applicable.


(d)           Leave of Absence.  Lapse Date may be suspended by the Company in
its sole discretion during a leave of absence by Grantee as provided from time
to time according to Company policies and practices.
 
 
2

--------------------------------------------------------------------------------

 
 
(e)           Change of Control.  All Restricted Stock shall become immediately
unrestricted upon a Change of Control, as defined in the Plan. If, on the date
of termination of Grantee's employment with the Company or an affiliate of the
Company, Grantee is entitled to rights or benefits under a written Change of
Control Agreement with the Company containing provisions relating to Restricted
Stock which are more favorable to Grantee than those contained in this Award
Agreement, the provisions of such Change of Control Agreement shall prevail.


7.           Disputes.  If the employment of Grantee shall terminate prior to
the Lapse Date of the Restricted Stock, and there exists a dispute between
Grantee and the Company as to the satisfaction of the conditions of this Award
Agreement, the Restricted Stock shall remain subject to the restrictions
contained herein until the resolution of such dispute, regardless of any
intervening expiration of the restrictions, except that any dividends that may
be payable to the holders of record of shares of Common Stock as of a date
during the period from termination of Grantee's employment to the resolution of
such dispute (the "Suspension Period") shall:


(1)           to the extent to which such dividends would have been payable to
Grantee on the shares of Restricted Stock, be held by the Company as part of its
general funds, and shall be paid to or for the account of Grantee only upon, and
in the event of, a resolution of such dispute in a manner favorable to Grantee,
and then only with respect to such of the shares as to which such resolution
shall be so favorable, and


(2)           be canceled upon, and in the event of, a resolution of such
dispute in a manner unfavorable to Grantee, and then only with respect to such
of the shares as to which such resolution shall be so unfavorable.


8.           Form and Timing of Payment.  Restricted Stock shall be paid by the
Company in shares of Common Stock (on a one-to-one basis) on, or as soon as
practicable after, the Lapse Date of the Restricted Stock has passed (which, for
purposes of this Section, includes the date of any acceleration as referenced in
Section 6), but in any event, within the period ending on the later to occur of
the date that is 2 1/2 months from the end of (i) Grantee’s tax year that
includes the Lapse Date of the Restricted Stock, or (ii) the Company’s tax year
that includes the applicable Lapse Date of the Restricted Stock (which payment
schedule is intended to comply with the “short-term deferral” exemption from the
application of Section 409A of the Code). Shares of Common Stock issued that
become unrestricted shall be deemed to be issued in consideration of past
services actually rendered by Grantee to the Company or an Affiliate or for its
benefit for which Grantee has not previously been compensated or for future
services to be rendered, as the case may be, which the Company deems to have a
value at least equal to the aggregate par value thereof.


9.           Tax Withholding.  All payments or grants made pursuant to this
Award Agreement shall be subject to withholding of all applicable taxes, based
on the minimum statutory withholding rates for federal, state and local tax
purposes, including any employment taxes resulting from the lapsing of the
restrictions (the “Tax Obligations”).  In the event that Company requests
Grantee to do so, Grantee hereby agrees that Grantee will satisfy the Tax
Obligations resulting from the lapsing of the restrictions by authorizing, and
Grantee hereby authorizes, the Company to withhold from the shares of Common
Stock otherwise deliverable to Grantee as a result of the lapsing of the
restrictions in accordance herewith, a number of shares having a fair market
value less than or equal to the Tax Obligations. Any shares of Common Stock
withheld by the Company hereunder shall not be deemed to have been issued by the
Company for any purpose under the Plan and shall remain available for issuance
thereunder.
The number of shares of Common Stock tendered by Grantee pursuant to this
Section shall be determined by the Company and be valued at the fair market
value of the Common Stock on the date the Tax Obligations arise. To the extent
that the number of shares tendered by Grantee pursuant to this Section is
insufficient to satisfy the Tax Obligations, Grantee hereby authorizes the
Company to deduct from Grantee’s compensation the additional amount necessary to
fully satisfy the Tax Obligations. If the Company chooses not to deduct such
amount from Grantee’s compensation, Grantee agrees to pay the Company, in cash
or by check, the additional amount necessary to fully satisfy the Tax
Obligations. Grantee agrees to take any further actions and execute any
additional documents as may be necessary to effectuate the provisions of this
Section. No certificates representing the shares of Common Stock shall be
delivered to Grantee unless and until Grantee has satisfied Grantee’s
obligations with respect to the full amount of all federal, state and local tax
withholding or other employment taxes applicable to Grantee resulting from the
payment of the Restricted Stock earned.
 
 
3

--------------------------------------------------------------------------------

 

 
10.           Section 83(b) Election. Under Section 83 of the Code, the
difference between the purchase price paid by the Grantee for the Restricted
Stock, if any, and their fair market value on the Lapse Date of the Restricted
Stock, will be reportable as ordinary income at that time. Grantee may elect to
be taxed on the Award Date with respect to Restricted Stock rather than when
such restrictions lapse by filing an election under Section 83(b) of the Code in
a form similar to that set forth in Exhibit A hereto with the Internal Revenue
Service within 30 days after the Award Date. Failure to make this filing within
the 30-day period will result in the recognition of ordinary income by Grantee
(in the event the Fair Market Value of the shares increases after the Award
Date) as the forfeiture restrictions lapse.


GRANTEE ACKNOWLEDGES THAT IT IS HIS OR HER SOLE RESPONSIBILITY, AND NOT THE
COMPANY’S, TO FILE A TIMELY ELECTION UNDER SECTION 83(b), EVEN IF GRANTEE
REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON GRANTEE’S
BEHALF. GRANTEE IS RELYING SOLELY ON HIS OR HER OWN ADVISORS WITH RESPECT TO THE
DECISION AS TO WHETHER OR NOT TO FILE ANY 83(b) ELECTION.


11.           Award Agreement Subject to Plan.  This Award Agreement is subject
to the Plan.  The terms and provisions of the Plan (including any subsequent
amendments thereto) are hereby incorporated herein by reference thereto.  In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.  All definitions of words and terms contained in the Plan
shall be applicable to this Award Agreement.


12.           No Retention Rights. Nothing herein contained shall confer on the
Grantee any right with respect to continuation of employment, or interfere with
the right of the Company or its Affiliates to terminate at any time the service
of the Grantee.  Any questions as to whether and when there has been a
termination of Grantee's employment, and the cause of such termination, shall be
determined by the Committee, and its determination shall be final.


13.           Applicable Law. The validity, construction, interpretation and
enforceability of this Award Agreement shall be determined and governed by the
laws of the State of Texas without regard to any conflicts or choice of law
rules or principles that might otherwise refer construction or interpretation of
this Award Agreement to the substantive law of another jurisdiction, and any
litigation arising out of this Award Agreement shall be brought in Harris
County, Texas.
 
 
4

--------------------------------------------------------------------------------

 
 
14.           Severability. The provisions of this Award Agreement are severable
and if any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions, and any partially
unenforceable provision to the extent enforceable in any jurisdiction, shall
nevertheless be binding and enforceable.


15.           Waiver. The waiver by the Company of a breach of any provision of
this Award Agreement by Grantee shall not operate or be construed as a waiver of
any subsequent breach by Grantee.


16.           Binding Effect. The provisions of this Award Agreement shall be
binding upon the parties hereto, their successors and assigns, including,
without limitation, the Company, its successors or assigns, the estate of the
Grantee and the executors, administrators or trustees of such estate and any
receiver, trustee in bankruptcy or representative of the creditors of the
Grantee.


17.            Entire Agreement; Amendment.  This Award Agreement and any other
agreements and instruments contemplated by this Award Agreement contain the
entire agreement of the parties, and this Award Agreement may be amended only in
writing signed by both parties.


18.            Notices.  Any notice hereunder by the holder of this Option shall
be given to the Company in writing and such notice and any payment hereunder
shall be deemed duly given or made only upon receipt thereof at the Company's
principal office in Houston, Texas, or at such other place as the Company may
designate by written notice to the holder of this Option.  Any notice or other
communication hereunder to the holder of this Option shall be in writing and
shall be deemed duly given if mailed or delivered to the holder at such address
as he may have on file with the Company.


IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
in duplicate and its corporate seal to be hereunto affixed by its proper
corporate officers thereunto duly authorized.
 
 

ATTEST:      LUBY'S, INC.        
 
  By:
 
Peter Tropoli, Senior V.P and General Counsel 
   
Christopher J. Pappas, President and Chief Executive Officer
 
   
 



 
ACCEPTED:
           
 
   
 
Grantee
   
 
 
   
 


 
 
5

--------------------------------------------------------------------------------

 
 